DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/08/2022 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant’s amendments to claim 1 introduce the “negative limitation”: “wherein the composition does not comprise monoammonium phosphate”. While there is nothing inherently ambiguous or uncertain about a negative limitation, the negative limitation must have basis in the original disclosure. A listing of “exemplary phosphate compounds” in Specification Paragraph [0011] include monoammonium phosphate ("MAP"), diammonium phosphate ("DAP"), [and] polyphosphate compounds […], or a combination thereof. While the use of “monoammonium phosphate” is positively recited in the specification, what is prohibited is a negative limitation that is contrary to the thrust of the invention. Furthermore, the specification describes the negative limitation (e.g. as exemplary) in a manner inconsistent with how it is used in the claim (e.g. excluded from the composition as a whole), while permitting others to be present. The specification as originally filed provides no reason to exclude monoammonium phosphate, instead it would lead one to specifically utilize (e.g. as an exemplary compound) a monoammonium phosphate component within the fertilizer composition as a plant nutrient comprising phosphorous. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin et al. (US Patent Publication No 2017/0044078 A1) in view of Vitosh (Michigan State University, 1990) as evidenced by Crop Nutrition (2020) and Chemical Book (1998).

In regard to claims 1 and 4, McLaughlin et al. is directed to a water soluble fertilizer composition [Paragraph 0010], comprising:
a plant nutrient comprising one or more compounds comprising nitrogen, potassium, and phosphorus (e.g. N-P-K compound fertilizers) [Paragraph 0043]; and an inorganic acidic compound free of phosphorus (e.g. sulfuric acid) [Paragraph 0048], wherein the inorganic acidic compound is part of a coating (e.g. present on the outer surface of the granule) [Claim 1] and the coating comprises up to 100 wt.% of the inorganic acidic compound (e.g. when the acidic solution does not contain additives) and optional additives in amounts ranging from about 0.01 wt. % to about 99.99 wt. % [Paragraph 0015], based on the total weight of the acidic solution coating, which overlaps with the claimed range, wherein the composition comprises any of a variety of N-P-K compound fertilizers, and is not limited to a composition comprising monoammonium phosphate [Paragraph 0043].

The reference does not explicitly teach wherein 20 grams of the composition dissolves with less than or equal to 1 wt.% undissolved solids remaining after stirring for approximately 2 minutes at room temperature in 100 grams of water with a pH of 7.8.

However, McLaughlin et al. describe their fertilizer composition as treated to increase the amount of water-soluble components (e.g. zinc) [Paragraph 0060]. During formulation of fertilizer particles, (e.g. diammonium phosphate) insoluble fertilizer particles are removed [Paragraph 0063]. The claimed solubility characteristic is presumed to be an inherent feature of the McLaughlin reference composition for these reasons. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable [MPEP 2112 I].

	Alternatively, Vitosh discloses an important property of fertilizers is water solubility with nearly all nitrogen fertilizers being completely water soluble and most phosphate fertilizers being highly water soluble [Page 2, Column 1]. McLaughlin’s inorganic acidic coating (e.g. sulfuric acid) [McLaughlin, Paragraph 0071-0074] is completely soluble and miscible in water [Chemical Book, Page 1] and the Berkey reference discloses tap water varies in pH but is typically about 7.5 and in the absence of any teaching otherwise, one of skill in the art would expect solubility values to be calculated at a water pH consistent with standard tap water within the claimed value 7.8 (e.g. ~ about 7.5).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate a completely dissolvable composition, with solubility characteristics within the claimed ranges, comprising the fertilizer granule described by McLaughlin et al. by the use of an acidic coating. One of ordinary skill in the art would have been motivated to do so because Vitosh discloses water solubility as an important property of fertilizers [Pate 2, Column 1]. McLaughlin’s acidic solution coating layer protects the micronutrient Zn component from precipitation or from forming water insoluble salts through a mechanism comprising, in part, the chelation of Zn [Paragraph 0060].

In regard to claim 2, McLaughlin discloses a plant nutrient comprising one or more compounds comprising nitrogen, potassium, and phosphorus (e.g. N-P-K compound fertilizers) [Paragraph 0043], an additional nutrient compound, trace element [Paragraph 0044], or a combination thereof.

In regard to claim 3, McLaughlin et al. disclose a fertilizer granule including additional secondary nutrients such as magnesium [Paragraph 0044].

In regard to claims 5-6, McLaughlin et al. teaches an inorganic acidic compound free of phosphorus wherein the inorganic acidic compound has a pKa less than 0 (e.g. sulfuric acid, nitric acid) [Paragraph 0048].

In regard to claim 7, McLaughlin et al. disclose an acidic solution added in an amount of about 0.1 to about 10.0 wt. %, preferably 0.1 to about 5.0 wt. % of the total weight of the fertilizer granule [Paragraph 0054]. This value overlaps with the claimed ranged and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].

In regard to claims 17-18, McLaughlin et al. is directed to a water soluble fertilizer composition [Paragraph 0010], comprising:
a fertilizer granule [Paragraph 0043] and a coating disposed on the fertilizer granule (e.g. present on the outer surface of the granule) [Claim 1], wherein the fertilizer granule comprises one or more plant nutrient comprising nitrogen, potassium, and phosphorus (e.g. N-P-K compound fertilizers) [Paragraph 0043]; and the coating comprises sulfuric acid, nitric acid, or a combination thereof [Paragraph 0048], wherein the coating comprises up to 100 wt.% of the inorganic acidic compound (e.g. when the acidic solution does not contain additives) and optional additives in amounts ranging from about 0.01 wt. % to about 99.99 wt. % [Paragraph 0015], based on the total weight of the acidic solution coating, which overlaps with the claimed range, wherein the composition comprises any of a variety of N-P-K compound fertilizers, and is not limited to a composition comprising monoammonium phosphate [Paragraph 0043].

The reference does not explicitly teach wherein 20 grams of the composition dissolves with less than or equal to 1 wt.% undissolved solids remaining after stirring for approximately 2 minutes at room temperature in 100 grams of water with a pH of 7.8.

However, McLaughlin et al. describe their fertilizer composition as treated to increase the amount of water-soluble components (e.g. zinc) [Paragraph 0060]. During formulation of fertilizer particles, (e.g. diammonium phosphate) insoluble fertilizer particles are removed [Paragraph 0063]. The claimed solubility characteristic is presumed to be an inherent feature of the McLaughlin reference composition for these reasons. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable [MPEP 2112 I].

	Alternatively, Vitosh discloses an important property of fertilizers is water solubility with nearly all nitrogen fertilizers being completely water soluble and most phosphate fertilizers being highly water soluble [Page 2, Column 1]. McLaughlin’s inorganic acidic coating (e.g. sulfuric acid) [McLaughlin, Paragraph 0071-0074] is completely soluble and miscible in water [Chemical Book, Page 1] and the Berkey reference discloses tap water varies in pH but is typically about 7.5 and in the absence of any teaching otherwise, one of skill in the art would expect solubility values to be calculated at a water pH consistent with standard tap water within the claimed value 7.8 (e.g. ~ about 7.5).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate a completely dissolvable composition, with solubility characteristics within the claimed ranges, comprising the fertilizer granule described by McLaughlin et al. by the use of an acidic coating. One of ordinary skill in the art would have been motivated to do so because Vitosh discloses water solubility as an important property of fertilizers [Pate 2, Column 1]. McLaughlin’s acidic solution coating layer protects the micronutrient Zn component from precipitation or from forming water insoluble salts through a mechanism comprising, in part, the chelation of Zn [Paragraph 0060].

In regard to claim 19, McLaughlin et al. teach a sulfuric acid coating [Paragraph 0048].

In regard to claim 20, McLaughlin et al. disclose an acidic solution added in an amount of about 0.1 to about 10.0 wt. %, preferably 0.1 to about 5.0 wt. % of the total weight of the fertilizer granule [Paragraph 0054]. This value overlaps with the claimed ranged and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].

Response to Arguments
The rejection of 21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is no longer applicable in view of Applicant’s cancellation of claim 21 in the response filed 06/06/2022.

Applicant's arguments filed 06/06/2022 have been fully considered but they are not persuasive.

Applicant argues* (pg. 5) the claims, particularly the amendments to claims 1 and 17, are supported citing to MPEP 2173.05(i)
Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining.").
*This argument cites In re Johnson in which the Johnson claims at issue contain provisos that E and E' may not both include a divalent sulfone group and may not both include a divalent carbonyl group linking two aromatic nuclei and the artificial subgenus thus created in the claims was rejected under 35 U.S.C. 112 as not described in the parent case and would be new matter if introduced into the parent case.
This argument is not persuasive. The facts of this particular Application have been considered and the “negative limitation” does not have basis in the original disclosure. A listing of “exemplary phosphate compounds” in Specification Paragraph [0011] include monoammonium phosphate ("MAP"), diammonium phosphate ("DAP"), [and] polyphosphate compounds […], or a combination thereof. While the use of “monoammonium phosphate” is positively recited in the specification, what is prohibited is a negative limitation that is contrary to the thrust of the invention. Furthermore, the specification describes the negative limitation (e.g. as exemplary) in a manner inconsistent with how it is used in the claim (e.g. excluded from the composition as a whole), while permitting others to be present. The specification as originally filed provides no reason to exclude monoammonium phosphate, instead it would lead one to specifically utilize (e.g. as an exemplary compound) a monoammonium phosphate component within the fertilizer composition as a plant nutrient comprising phosphorous. It is clear Applicant has arbitrary dissected its invention by amending the claims to exclude the monoammonium phosphate-based components disclosed in the Examples of the McLaughlin prior art.

Applicant’s arguments (Pgs. 6-8) with respect to McLaughlin’s disclosure of a composition comprising MicroEssentials® SZ™ have been considered but are moot because the new ground of rejection does not rely on this teaching as challenged in the argument. McLaughlin’s use of the MicroEssentials product represents one particularly embodiment of the prior art reference and disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). A new ground of rejection is made in view of McLaughlin’s teaching, without being limited by the use of one particularly nutrient composition (e.g. MicroEssentials).

Applicant argues (Pgs. 8-9) the inherency standard is not met with regard to the claimed solubility characteristics. This augment is not persuasive. McLaughlin et al. describe their fertilizer composition as treated to increase the amount of water-soluble components (e.g. zinc) [Paragraph 0060]. During formulation of fertilizer particles (e.g. diammonium phosphate) insoluble fertilizer particles are removed [Paragraph 0063]. The claimed solubility characteristic is presumed to be an inherent feature of the McLaughlin reference composition for these technical reasons.

	Applicant argues (Pg. 9), Examples 1 and 5 demonstrate unexpected results. This argument is not persuasive. "[O]bjective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." [MPEP 7.6.02(d). In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed “range”. Example 1 is directed to a 14:38:10 fertilizer coated with concentrated sulfuric acid. Example 5 is directed to a 28:28:0 fertilizer coated with concentrated sulfuric acid. The claimed invention sets forth a fertilizer composition substantially broader than what is presented in the Examples and therefore the unexpected results would not be expected to occur over the entire claimed “range” (e.g. a plant nutrient comprising one or more compounds comprising N, P and K and a coating comprising an inorganic acidic compound).

Applicant argues (Pgs. 9-10) that McLaughlin teaches away from using 1.84 wt.% sulfuric acid or higher. This argument is not persuasive. McLaughlin et al. disclose an acidic solution added in an amount of about 0.1 to about 10.0 wt. %, preferably 0.1 to about 5.0 wt. % of the total weight of the fertilizer granule [Paragraph 0054].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        June 10, 2022